303 S.W.3d 654 (2010)
James C. MOORE and Luz B. Elfiki, Plaintiffs/Respondents,
v.
COMMONWEALTH LAND TITLE INSURANCE COMPANY, Defendant/Appellant.
No. ED 93150.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
William L. Sauerwein, Trenton K. Bon, J. Adam Stockberger, Sauerwein, Simon & Blanchard, P.C., St. Louis, MO, for Appellant.
Steven M. Hamburg, Steven M. Hamburg, P.C., Clayton, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 2009 WL 2206964.

ORDER
PER CURIAM.
Commonwealth Land Title Insurance Company appeals from the trial court's judgment entered upon a jury verdict in favor of James C. Moore and Luz B. Elfiki (collectively Homeowners) on Homeowners' Petition alleging breach of fiduciary duty and negligence[1].
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. Rule 84.16(b)(5). An extended opinion reciting the detailed facts *655 and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the trial court's award of summary judgment, pursuant to Rule 84.16(b).
NOTES
[1]  Only the claim of breach of fiduciary duty was submitted to the jury.